Case 1:19-cv-01376-DCJ-JPM Document 45 Filed 08/16/21 Page 1 of 1 PageID #: 418




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

KENNETH FORD                            CIVIL DOCKET NO. 1:19-CV-01376

VERSUS                                  JUDGE DAVID C. JOSEPH

MAHINDRA USA, INC., ET AL               MAGISTRATE JUDGE JOSEPH H.L.
                                        PEREZ-MONTES

                MEMORANDUM ORDER AND FINAL JUDGMENT

        Before the Court is Defendant, TWIN CITY FIRE INSURANCE COMPANY’S MOTION

 FOR   ENTRY   OF   SEPARATE JUDGMENT PURSUANT     TO   RULE 58(a)   AND TO   CERTIFY

 JUDGMENT AS FINAL PURSUANT TO RULE 54(b). [ECF 42]. Finding no reason for delay,

 the Motion is GRANTED. Accordingly,

        IT IS HEREBY ORDERED that the Court’s Memorandum Ruling [Doc. 39],

 granting Defendant, Twin City Fire Insurance Company’s Motion for Summary

 Judgment [Doc. 32], is designated as the Court’s final judgment pursuant to Federal

 Rule of Civil Procedure 54(b). The Court’s dismissal in the Memorandum Ruling

 [Doc. 39] of all claims asserted by Plaintiff, Kenneth Ford, against Defendant, Twin

 City Fire Insurance Company, is herein designated as the Court’s final and

 appealable judgment.

        THUS, DONE AND SIGNED in Chambers on this 16th day of August 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
